PER CURIAM.
Affirmed on authority of Greenfield Villages, Inc., v. Thompson, Fla., 44 So.2d 679, it appearing that the appellant has an adequate remedy at law. As explained in Fair v. Tampa Electric Co., 158 Fla. 15, 27 So.2d 514, and Kellerman v. Commercial Credit Co., 138 Fla. 133, 189 So. 689, there is no time limit imposed on the motion for stay of execution provided for in Section 55.38, Florida Statutes, F.S.A. Compare Atlantic Coast Line R. Co. v. Lake County Citrus Sales, Inc., Fla., 48 So.2d 922.
DREW, C. J., and THOMAS, THORN-AL and O’CONNELL, JJ., concur.